                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA

  Terrence T. Williams,                                      Civ. No. 20-0439 (NEB/BRT)

                       Plaintiff,

  v.

  Brian Howard; Dave Adams; Macey                                ORDER
  Tezmer; Durand Ackman; Mark
  Anderson; Travis Pries; Madyson Erdelac;
  John Mancilman; Sam Reps; Katlin Bain;
  Brook Heim; Lind Pantzki; and Randi,
  Martha, Jenn, Ashley, Amanda, Jamie,
  and Jenn, last names known,

                       Defendants.



       IT IS HEREBY ORDERED that:

       1.     Plaintiff Terrence T. Williams’s motion to amend the complaint (Doc. No.

5) is DENIED as moot. Because the amended complaint was filed prior to service being

completed in this matter, the amended complaint has automatically become the operative

pleading, with no further order of the Court required. See Fed. R. Civ. P. 15(a)(1).

       2.     The Clerk of Court is directed to re-docket the document currently labeled

as a proposed amended complaint (Doc. No. 5-1) as the amended complaint in this

matter.

       3.     Williams must submit a properly completed Marshal Service Form (Form

USM-285) for each Defendant. If Williams does not complete and return the Marshal

Service Forms within 30 days of this order, it will be recommended that this matter be

                                             1
dismissed without prejudice for failure to prosecute. Marshal Service Forms will be

provided to Williams by the Court.

       4.      After the return of the completed Marshal Service Forms, the Clerk of

Court is directed to seek waiver of service from Defendants Brian Howard, Dave Adams,

Macey Tezmer, Durand Ackman, Mark Anderson, Travis Pries, Madyson Erdelac, John

Mancilman, Sam Reps, Katlin Bain, Brook Heim, and Lind Pantzki in their personal

capacities, consistent with Rule 4(d) of the Federal Rules of Civil Procedure.

       5.      If a Defendant sued in his or her personal capacity fails without good cause

to sign and return a waiver within 30 days of the date that the waiver is mailed, the Court

will impose upon that Defendant the expenses later incurred in effecting service of

process. Absent a showing of good cause, reimbursement of the costs of service is

mandatory and will be imposed in all cases in which a Defendant does not sign and return

a waiver of service form. See Fed. R. Civ. P. 4(d)(2).

       6.      The U.S. Marshals Service is directed to effect service of process on

Defendants in their official capacities as agents of Olmstead County, Minnesota,

consistent with Rule 4(j) of the Federal Rules of Civil Procedure.

       7.      Williams’s second application to proceed in forma pauperis (Doc. No. 6) is

DENIED as moot because Williams has already been granted in forma pauperis status in

this action.

  Dated: February 27, 2020                       s/ Becky R. Thorson
                                                 BECKY R. THORSON
                                                 United States Magistrate Judge


                                             2
